J-S72044-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.D.S.,                                          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                    Appellee

                          v.

A.R.W.,

                    Appellant                    No. 1247 WDA 2014


                   Appeal from the Order dated July 1, 2014,
                 in the Court of Common Pleas of Blair County,
                 Domestic Relations, at No(s): DR 00085-2014,
                              Pacses #011114503

BEFORE: BENDER, P.J.E., SHOGAN, and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED NOVEMBER 25, 2014

        A.R.W. (Mother) appeals from the order dated July 1, 2014, which

directed that Mother’s former paramour, J.D.S. (Paramour), was entitled to

paternity testing. After careful review, we reverse.

        The instant matter relates to Mother’s child, A.L.S. (Child), born in

December of 2013. At the time Child was conceived, Mother was engaging

in a sexual relationship with both Paramour and another man, D.S.

(Husband).     After Child was conceived, but before Child was born, Mother

and Paramour ended their relationship, and Mother and Husband married.

Mother and Husband had two other children prior to Child, and all five of

them now reside together as an intact family.


*
    Retired Senior Judge specially assigned to the Superior Court.
J-S72044-14


      On February 26, 2014, Paramour filed pro se a Complaint to Establish

Paternity and for Genetic Testing, in which he requested that a paternity test

be performed to determine whether he was the biological father of Child.

Argument on Petitioner’s complaint was heard on April 14, 2014. Following

argument, the trial court issued an order, dated July 1, 2014, in which it

concluded that Paramour was entitled to a paternity test pursuant to 23

Pa.C.S. § 4343.   Order, 7/1/2014, at 1-2.     In reaching this decision, the

court relied on Mother’s statement during a prior protection from abuse

(PFA) hearing against Paramour.    Id. at 2. During the PFA hearing, which

took place on August 29, 2013, Mother stated that Paramour was Child’s

father. N.T., 8/29/2013, at 5.

      Mother filed a notice of appeal on July 29, 2014.1      However, Mother

failed to file a concise statement of errors complained of on appeal at the

same time as her notice of appeal, as required by Pa.R.A.P. 1925(a)(2)(i).

Mother filed an “Amendment to Notice of Appeal” on August 7, 2014, which

included a concise statement.

      Mother now raises the following issue for our review.

      The question on appeal is whether the trial judge erred in
      applying 23 PA C.S.A. § 4343 in this case by ordering blood tests
      to establish paternity when the child in question was born during
      wedlock;      when     the    family     (mother,    child   and

1
  “‘This Court accepts immediate appeals from orders directing or denying
genetic testing to determine paternity.’” Barr v. Bartolo, 927 A.2d 635,
639-40 (Pa. Super. 2007) (quoting Buccieri v. Campagna, 889 A.2d 1220,
1220 n.1 (Pa. Super. 2005)).

                                     -2 -
J-S72044-14


      husband/presumptive father) are in an intact family; and, when
      no evidence was presented to overcome the presumption that
      the child in question is the child of the husband.

Mother’s Brief at 4.

      Our standard of review of a trial court’s order related to paternity is

whether the trial court abused its discretion.   D.M. v. V.B., 87 A.3d 323,

327 (Pa. Super. 2014) (citing T.E.B. v. C.A.B., 74 A.3d 170, 173 n.1 (Pa.

Super. 2013)).

      In cases where a child is conceived or born during marriage, that child

is presumed to be the offspring of his or her mother’s husband. Vargo v.

Schwartz, 940 A.2d 459, 463 (Pa. Super. 2007). This is referred to as the

“presumption of paternity.” Id. This Court has explained the presumption

in the following manner.

            The presumption of paternity, i.e., the presumption that a
      child conceived or born during a marriage is a child of the
      marriage, has been described by our Supreme Court as one of
      the strongest presumptions known to the law. The policy
      underlying the presumption is the preservation of marriages.
      Accordingly, our Supreme Court has held that the presumption
      of paternity applies only where the underlying policy to preserve
      marriages would be advanced by application of the presumption.
      When there is no longer an intact family or a marriage to
      preserve, then the presumption of paternity is not applicable.

            The presumption of paternity is unrebuttable when, at the
      time the husband's paternity is challenged, mother, her
      husband, and the child comprise an intact family wherein the
      husband has assumed parental responsibilities for the
      child. Under other circumstances, the presumption may be
      overcome by clear and convincing evidence that either of the
      following circumstances was true at the time of conception: the
      presumptive father, i.e., the husband, was physically incapable
      of procreation because of impotency or sterility, or the

                                     -3 -
J-S72044-14


     presumptive father had no access to his wife, i.e., the spouses
     were physically separated and thus were unable to have had
     sexual relations. In Pennsylvania, impotency/sterility and non-
     access constitute the only ways to rebut the presumption of
     paternity. Notably, blood tests cannot be offered to rebut the
     presumption of paternity.        A number of dissenting voices
     notwithstanding, it remains the law of this Commonwealth that
     [a] court may order blood tests to determine paternity only
     when the presumption of paternity has been overcome by proof
     of either impotency/sterility or non-access.

Id. at 463-64 (citations, quotation marks, and footnote omitted).

     Instantly, Mother contends that Paramour’s request for a paternity test

is barred by the presumption of paternity. Mother’s Brief at at 7-10. We

agree.

     It is undisputed that Child was born during the marriage of Mother and

Husband. As a result, it was Paramour’s duty to allege facts that, if proven

at an evidentiary hearing, would overcome the presumption. He has failed

to do so here.   Paramour does not claim, nor has he ever claimed, that

Mother, Husband, and Child, do not live together as an intact family, or that

Husband has not assumed parental responsibility for Child. As a result, the

presumption of paternity is unrebuttable. Vargo, 940 A.2d at 463. Even if

the presumption were rebuttable, Paramour has failed to aver that Husband

was impotent or lacked access to Mother during the time Child was

conceived.    The law is clear that, absent such circumstances, the

presumption of paternity continues to apply. Id.




                                    -4 -
J-S72044-14

      Accordingly, because we conclude that the trial court misapplied the

law by concluding that Paramour was entitled to a paternity test, we reverse

the order of the trial court.2

      Order reversed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/25/2014




2
   Because we reverse on the grounds that Paramour was unable to
overcome the presumption of paternity, we need not address Mother’s
argument that the trial court erred by applying 23 Pa.C.S. § 4343 to the
present case because that statute applies only when a child is born outside
of wedlock.

                                     -5 -